t c memo united_states tax_court valery choutouo pouemi and sandrine atemekeng petitioners v commissioner of internal revenue respondent docket no filed date valery choutouo pouemi and sandrine atemekeng pro sese susan t mosley and larry r pounders jr for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency in petitioners’ federal_income_tax of dollar_figure the defi- all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar ciency is attributable to the disallowance of deductions for dollar_figure of expenses reported on petitioners’ schedule c profit or loss from business for these expenses were allegedly incurred in petitioner husband’s business as a real_estate sales agent the disallowance of deductions for the schedule c expenses resulted in corresponding adjustments to petitioners’ earned_income_credit and child_tax_credit on date petitioner wife requested relief from joint_and_several_liability under sec_6015 the irs granted this relief in full on date the parties have stipulated that petitioner wife is entitled to relief from joint_and_several_liability for and that she is not entitled to a refund for the sole issue remaining for decision is whether petitioner husband is en- titled to deductions for the expenses reported on petitioners’ schedule c we conclude that he was not engaged in a profit-seeking trade_or_business during and that he failed to substantiate expenses underlying his claimed deductions in any event we will therefore sustain the deficiency as determined by respondent sec_6015 may relieve the requesting spouse of liability for the tax at issue but it does not provide the requesting spouse with any type of credit or benefit that would result in any adjustment to the tax_liability owed by the non- requesting spouse findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference at the time their petition was filed petitioners were divorced and resided in separate locations in maryland valery choutouo pouemi petitioner was employed full time during and by verizon as a service technician this was an office job that required him to perform computer and network maintenance he worked between and hours a week at this job and his annual salary averaged about dollar_figure at some point during he lost his job at verizon and began receiving unemployment_compensation from the state of maryland his application_for unemployment_compensation stated that he was available for full-time work petitioner testified that he typically held two jobs took continuing educa- tion classes and did real_estate on the side he produced a virginia real_estate license with an expiration date of date and a maryland real_estate license with an expiration date of date he testified that he subse- quently renewed both licenses both licenses state that he was affiliated with union plus realty petitioner testified that he worked on his real_estate business on weekends during the evenings and during down time at his day job he allegedly per- formed research for potential clients reviewed real_estate listings and drove potential clients in his car to view properties he testified that he regularly showed houses and apartments to potential clients and entertained them petitioner maintained no formal ledgers or books for his real_estate business and had no business bank account he had no real_estate listings during the tax_year at issue he likewise had no real_estate listings during during he listed one property for sale it was sold netting him a commission of dollar_figure that house was on drumcastle terrace in germantown maryland one block from petitioner’s own residence that single commission represented the only income petitioner derived from his real_estate activity during for he reported on his schedule c income of dollar_figure expenses of dollar_figure and a loss of dollar_figure for he reported income of zero expenses of dollar_figure and a loss of dollar_figure for he reported income of zero expenses of dollar_figure and a loss of dollar_figure his reported expenses for included car and truck expenses dollar_figure parking and tolls generally each tax_year stands on its own and must be considered separ- ately see 394_us_678 however in cases where a taxpayer’s profit_motive is at issue the circumstances surrounding a particular endeavor during years preceding and sometimes succeeding are often relevant to the court’s analysis see eg sec_1_183-2 and income_tax regs dollar_figure tools dollar_figure cell phone dollar_figure text messaging dollar_figure internet access dollar_figure wireless email dollar_figure computer maintenance dollar_figure office expenses dollar_figure staff meetings dollar_figure payroll processing dollar_figure bottled water for clients dollar_figure personal marketing dollar_figure and additional categories of other expenses petitioner produced no convincing substantiation for any of these expenses and many are suspect on their face he did not produce a contemporaneous log of his automobile expenses but only a table created during the irs audit showing big_number miles of alleged business travel many entries on this chart are vague eg second job yao bi client and cont ed classes he had no documentation to establish what percentage if any of his cell phone computer internet text messaging or email expenses was business related he offered no plausible ex- planation of how his alleged real_estate activity required the expenditure of dollar_figure for tools he did not have a staff and he offered no plausible explanation of his claimed deductions for expenses of staff meetings and payroll processing nor did he explain what the claimed expense of dollar_figure for personal marketing entailed on date the irs sent petitioners a notice_of_deficiency that disallowed all of the deductions claimed on their schedule c for petitioners timely petitioned this court for redetermination opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs peti- tioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii schedule c deductions a trade_or_business the first question is whether petitioner’s real_estate activity during amounted to a trade_or_business engaged in for profit sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be entitled to deductions under this section the taxpayer must show that his expenses were incurred in an activity conducted with continuity regularity and the purpose of making a profit 480_us_23 the taxpayer must establish that he engaged in the activity with ‘the predominant primary or principal objective’ of realizing an economic profit independent of tax savings giles v commissioner tcmemo_2006_15 91_tcm_684 quoting 4_f3d_709 9th cir aff’g t c memo see 91_tc_371 in assessing the taxpayer’s profit_motive we accord greater weight to objective facts than to subjective statements of intent 94_tc_41 sec_1_183-2 income_tax regs see 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_ the regulations set forth a nonexclusive list of nine factors relevant in ascertaining whether a taxpayer conducts an activity with the intent to earn a profit the factors listed are the manner in which the taxpayer conducts the activity the expertise of the taxpayer or his advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in car- rying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no factor or group of factors is controlling nor is it necessary that a major- ity of factors point to one outcome see 544_f3d_900 8th cir aff’g tcmemo_2007_309 72_tc_659 sec_1_183-2 income_tax regs certain factors may be accorded more weight in a particular case because they have greater salience or persuasive value as applied to its facts see vitale v commissioner tcmemo_1999_131 77_tcm_1869 aff’d without published opinion 217_f3d_843 4th cir green v commissioner tcmemo_1989_436 57_tcm_1333 noting that all nine factors do not necessarily apply in every case we regard several of the regulatory factors as neutral in this case and none weighs meaningfully in petitioner’s favor for the following reasons we conclude that petitioner did not engage in his real_estate activity during with the primary and genuine purpose of making a profit petitioner did not conduct this activity in a businesslike manner he kept no business books_or_records and had no business bank account he had no business plan and made no changes to his modus operandi in an effort to generate commissions he offered no contemporaneous evidence of his business engage- ments his chart showing big_number miles of business travel during is com- pletely implausible as are many of the business_expenses that he reported his testimony on all these points was vague and unpersuasive see bradbury v commissioner tcmemo_1996_182 71_tcm_2775 noting that taxpayer failed to supply relevant evidence of business activity or proof of business bank accounts sec_1_183-2 income_tax regs petitioner produced no convincing evidence that he developed expertise in or devoted meaningful time or effort to his real_estate activity he worked one or two regular jobs and testified that he did real_estate on the side he secured only one real_estate listing between and that was for a neighbor and presumably required little effort he produced no evidence of involvement in any other real_estate transactions during these three years although he testified that he took continuing education classes he demonstrated no serious effort to advance his career as a real_estate_professional his testimony that he devoted hours per week to his real_estate activity was not credible see taylor v commissioner tcmemo_1998_351 76_tcm_588 finding that taxpayer did not use his expertise in the endeavor at issue even though he was a licensed real_estate sales agent bradbury t c m cch pincite noting lack of credible_evidence that taxpayer devoted consistent time and effort to brokerage activity sec_1_183-2 and income_tax regs petitioner has never earned a profit from his real_estate activity see 72_tc_411 noting that a series of substantial losses suggests the lack of a profit_motive aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs petitioner earned one real_estate commission in and earned no income from his real_estate activity in or the expenses he reported during these three years totaling dollar_figure are vastly out of proportion to the income he earned the dollar_figure loss he reported for was not incurred during the initial or start-up stage of his supposed business cf sec_1_183-2 income_tax regs and residential real_estate is not a highly speculative venture where losses can be justified by an expectation of large profits cf id subpara petitioner’s reported losses were continuous and substantial for a person in his economic position this strongly suggests that he did not engage in this activity to make a profit petitioner had a full-time job with verizon during and most of his annual salary averaged about dollar_figure yet by reporting losses from his real_estate activity of dollar_figure dollar_figure and dollar_figure respectively he attempted to reduce his regular income_tax_liability for each year to zero this strategy enabled him to report overpayments of dollar_figure dollar_figure and dollar_figure respectively and claim refunds of virtually all the income_tax withheld from his wages although petitioner’s salary was fairly modest the losses from his real_estate activity generate d substantial tax benefits id subpara we find that petitioner engaged in his real_estate activity not to earn an economic profit but as a vehicle for offsetting against his salary income nondeductible personal living or family_expenses see sec_262 overall we find and hold that petitioner did not incur the expenses reported on his schedule c in an activity conducted with continuity regularity or for the purpose of making a profit under sec_183 and b therefore the deduc- tions attributable to his real_estate activity are limited to the gross_income he petitioners’ claimed refund for was reduced by an additional tax of dollar_figure on early withdrawal from a retirement_plan see sec_72 derived therefrom because he derived no gross_income from that activity in he is entitled to no deductions b substantiation of expenses even if petitioner were found to have engaged in a trade_or_business for profit during we would find that he failed to substantiate the expenses underlying his claimed deductions the burden of substantiating expenses rests on the taxpayer sec_6001 rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir certain of petitioner’s alleged expenses including his automobile and travel-related expenses for totaling dollar_figure are subject_to the strict substantiation requirements of sec_274 see 50_tc_823 aff’d 412_f2d_201 2d cir lysford v commissioner tcmemo_2012_41 sec_1 5t a temporary income_tax regs fed reg date petitioner wholly failed to meet those requirements as for his other alleged expenses many were completely implausible on their face and he produced no invoices bank statements credit card statements or other credible documentation to substantiate any of them we accordingly find that he would not be entitled to none of petitioner’s alleged expenses appear to be otherwise allowable as itemized_deductions the claimed deductions even if he had engaged in a profit-seeking real_estate business during which he did not do to reflect the foregoing an appropriate decision will be entered
